PER CURIAM.
Ronald Norris appeals the summary denial of his Florida Rule of Criminal Procedure 3.800(a) motion in which he alleged *975that his written sentence conflicted with the trial court’s oral pronouncement. The record before us does not contain the transcript of the sentencing hearing, nor was it attached to Norris’s motion or the trial court’s order. Accordingly, we remand the case to the trial court to determine if the transcript is in the record. If it is, the trial court shall either grant the relief Norris seeks or attach portions of the sentencing transcript that refute his claim. If the transcript is not in the record, Norris’s motion shall be denied without prejudice to allow him to file an amended motion with the transcript attached. Beard v. State, 27 So.3d 186,188 (Fla. 5th DCA 2010).
REVERSED AND REMANDED.
LAWSON, C.J., and TORPY and EVANDER, JJ., concur.